Citation Nr: 1711249	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  08-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1998 to July 2006.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for right knee strain and awarded a noncompensable rating, effective July 26, 2005.  During the pendency of her appeal, the rating for the Veteran's right knee disability has been increased to 10 percent over the entire appeal period. 

The Veteran requested a Board hearing before a Veterans Law Judge in her June 2008 substantive appeal, but has since withdrawn her request.  

In November 2012, December 2015 and again in September 2016 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the severity of her right knee chondromalacia symptomatology warrants a higher disability rating.  The Board most recently remanded the case in order to obtain a knee examination that is compliant with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which requires joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In accordance with the Board's previous remand instructions, the Veteran underwent a VA examination of her right knee in October 2016.  A review of that examination report reveals that the opposite joint was examined and that pain was assessed on weight bearing and non-weightbearing.  However the report does not indicate whether range of motion assessments and corresponding pain observations were conducted in passive or active motion.  As such, the Board finds a remand is necessary in order for another VA examination to be obtained that contains information regarding testing in both active and passive motion.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).  The examiner should also render a retrospective opinion on the measurements required by Correia.

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  After any such records have been obtained, schedule the Veteran for a VA examination to determine the current severity of his pes planus.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner is requested to test the range of motion in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing, for both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2007) of both feet in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since January 2007 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), refer the case to VA's Director of Compensation Service for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

4.  After completion of the above development, and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



